DETAILED ACTION
Notice to Applicant
In the amendment dated 12/27/2021, the following has occurred: Claims 1, 3, and 7-11 have been amended; Claims 2, 4, and 5 have been canceled.
Claims 1, 3, and 6-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities: the limitations “the planar broad faces of the lid part provided [parallel or diagonal …]” appear to be missing a helping verb—i.e. “are provided”—similar to claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 7-9, the phrase “are provided [in some direction] to the bottom part in a state where the lid part, which closes the wire housing space, is open” is indefinite, because it is not clear what positive structural feature is required by the claim, given that, based on the instant specification, there are many possible “states where the lip part, which closes the wire housing space, is open” with correspondingly different relative positions for the parts of the lid and the parts of the bottom part. The is capable of moving into the claimed position. 

Note on Claim Interpretation
Applicant has amended the independent claims to require “the hinge part connects the inner wall and the planar broad faces in a state where the wire housing space is closed with the lid part, and the hinge part connects the inner wall and the narrow faces in a manner that the narrow faces are facing the inner wall in a state where the wire housing space is closed with the lid part.”
	This amendment requires that “the hinge part connects the inner wall and the narrow faces” in the plural. Given that the instant specification teaches that the hinge is provided at one narrow face, opposite the other end having the second narrow face, the verb “connects” is interpreted broadly to mean something like “physically mediating” the distance between e.g. both claimed narrow faces and “the inner wall” and therefore reads on prior art with “narrow faces” having intervening connecting structure between an inner wall and a “narrow face.”


Claim Rejections - 35 USC § 102
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US Patent No. 4,857,670 to Frank et al.).
	Regarding Claim 1
an electrical connecting member housing case including a wire housing space formed from a bottom part, a wall part, and a lid part, wherein the lid part is connected to the wall via a hinge part 52 provided to the end face (Fig. 2, column 4)

    PNG
    media_image1.png
    698
    765
    media_image1.png
    Greyscale

wherein the lid part includes a pair of planar broad faces and a pair of narrow faces (Fig.  5)

    PNG
    media_image2.png
    411
    1111
    media_image2.png
    Greyscale

wherein the hinge part connects the inner wall and the planar broad faces in a state where the wire housing space is closed with the lid part (Figs. 2 and 5)
wherein the hinge part connects the inner wall and the narrow faces in a manner that the narrow faces are facing the inner wall(s) in a state where the wire housing space is closed with the lid part (Fig. 5)
	Regarding Claim 3, Frank teaches:
wherein the wall part includes a locking protrusion which inhibits the lid part from opening (see the protrusion at the top of part 55b in Figs. 2 and 5)
	Regarding Claim 6, Frank teaches:
wherein the hinge part connects the inner wall, the end face, the broad faces, and the narrow faces by virtue of physically mediating between said surfaces
	Regarding Claims 7-9, Frank teaches:
wherein the broad faces of the lid part can be provided perpendicular, parallel, or diagonal to the bottom part in an open state (Fig. 2)
	Regarding Claim 10, Frank teaches:
the elements of claim 1 disclosed above
wherein the inner wall is provided with a stopper between the locking protrusion and the bottom part (see the bottom of part 55b in Figs. 2 and 5 blocking further motion of the lid)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US Patent No. 4,857,670 to Frank et al.) in view of Kato (US 2017/0125956).
	Regarding Claims 11 and 12, Frank teaches:
an electrical connecting member housing case including a wire housing space formed from a bottom part, a wall part, and a lid part, wherein the lid part is connected to the wall via a hinge part 52 provided to the end face (Fig. 2, column 4)
wherein the lid part includes a pair of planar broad faces and a pair of narrow faces (Fig.  5)
wherein the hinge part connects the inner wall and the planar broad faces in a state where the wire housing space is closed with the lid part (Figs. 2 and 5)
wherein the hinge part connects the inner wall and the narrow faces in a manner that the narrow faces are facing the inner wall(s) in a state where the wire housing space is closed with the lid part (Fig. 5)
	Frank does not teach:
a battery module with a laminated body configured by laminating a plurality of batteries having terminals
an electrical connecting member housing being provided to the battery terminals
a bus bar housing space for housing bus bars which electrically connect the batteries and wires provided to the bus bars; wherein the wires are housed in the wire housing space
wherein the bus bar housing space is positioned to face the outer wall (claim 12)
	Wire harnesses were well-known for use in battery modules as claimed. Kato, for example, teaches:
a battery module with a laminated stack of batteries with positive and negative terminals (Fig. 7  para 0041)
the electrical connecting member housing case according to claim 1 is provided to hold wires connecting the terminals of the stack (see discussion above, paras 0041-0050, etc.)
wherein the housing case includes a bus bar housing space and wires provided to the bus bars and housed in the wire housing space (Figs. paras 0020-0026, etc.)
wherein the bus bar housing space is positioned to face the outer wall (Fig. 7)
	It would have been obvious to one of ordinary skill in the art to use the adapt the wiring harness of Frank for use in a battery module in the conventional fashion, such as that taught in Kato, with a conventional battery module having a housing case with bus bars housed outside the outer wall. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Response to Arguments
Applicant’s remarks, submitted 12/27/2021 have been considered but are not persuasive. Applicant argues that “Frank does not disclose a lid having planar broad surfaces. Instead Frank disclose[s] a more complicated structure in which a cover 51 includes a depending tab 53 that snaps in 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723